department of the treasury internal_revenue_service washington d c number release date cc intl br6 tl-n-4847-99 uilc internal_revenue_service national_office field_service_advice date date memorandum for district_counsel connecticut - rhode island cc ner ctr har from steven a musher chief cc intl br6 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend amount a date product a sub taxable_year taxable_year usco year x issue whether sub a taxpayer that has made a cost sharing election under sec_936 is entitled to location_savings under revproc_63_10 1963_1_cb_490 if so whether this answer would be affected by a consideration of comparable uncontrolled manufacturers operating at arm’s length and the competitive positions of buyers and sellers in the relevant market see sec_1_482-1 conclusion as long as revproc_63_10 is in effect the benefit of location_savings pursuant to sec_3 of revproc_63_10 is available to a taxpayer that has made a cost sharing election under sec_936 this answer would not be affected by a consideration of comparable uncontrolled manufacturers operating at arm’s length and the competitive positions of buyers and sellers in the relevant market facts usco a leading manufacturer of product a filed consolidated federal_income_tax returns for taxable_year and taxable_year usco manufactures the majority of its product a itself sub is a united_states_corporation owned by usco sub began operations in year x and remains actively engaged in manufacturing product a for taxable years beginning on date sub elected the sec_936 puerto rico and possession_tax_credit for the purposes of this advice we assume sub is treated as having timely filed a valid cost sharing election under sec_936 citing revproc_63_10 usco has claimed for taxable_year sec_1 and that sub is entitled to approximately dollar_figureamount a in location cost savings attributable to the fact that sub operates in puerto rico in addition to whatever profit sub would otherwise be entitled to based on beneficial_ownership of manufacturing intangibles the majority to of the location_savings relate to burden general overhead such as utilities with the remainder attributable to labor savings law and analysis sec_482 provides that the secretary may allocate income deductions credits and allowances between two or more commonly_controlled_organizations_trades_or_businesses in order to prevent evasion of taxes or to clearly reflect the income of any of such organizations trades_or_businesses the temporary sec_482 regulations are applicable to the taxable years at issue here unless usco has made an election to apply the sec_482 regulations retroactively see sec_1_482-1 where applicable temp sec_1_482-1t provides the arm's length result of a controlled_transaction must be determined under the method that provides the most accurate measure of an arm's length result under the facts and circumstances of the transaction under review the factors to be considered in selecting a method include the completeness and accuracy of the data used to apply each method the degree of comparability between controlled and uncontrolled transactions and the number magnitude and accuracy of the adjustments required to apply each method an arm’s length result may be determined under any of the available methods without first establishing the inapplicability of any other method if additional evidence becomes available permitting the application of another method that is more accurate the district_director will apply such method to determine an arm’s length result furthermore temp sec_1_482-1t provides location_savings if an uncontrolled taxpayer operates in a different geographic market than the controlled_taxpayer adjustments may be necessary to account for significant differences in costs attributable to the geographic locations these adjustments must be based on the effect such differences may have on the consideration charged or paid in the controlled transfer given the relative competitive positions of buyers and sellers in each location thus the fact that production i sec_1 the temporary sec_482 regulations are generally effective for taxable years beginning after date temp sec_1_482-1t the sec_482 regulations are generally applicable for taxable years beginning after date it is our understanding that usco has not made such an election see supra note sec_1 and and accompanying text sec_1_482-1 contains substantially the same provision less costly in the taxpayer’s geographic market ordinarily justifies additional profits only where the location_savings would increase the profits of uncontrolled taxpayers operating at arm’s length given the competitive positions of buyers and sellers in that market temp sec_1_482-1t contains an example illustrating these principles according to this example the fact that production is less costly in country y will not in and of itself justify additional profits derived from lower costs of manufacturing in country y inuring to a wholly-owned country y manufacturer because of the competitive effects attributable to the other producers in similar geographic markets capable of performing the same functions at the same low costs while it remains in effect revproc_63_10 1963_1_cb_490 sets forth guidelines to be followed for the application of sec_482 in cases involving the allocation of income and expenses between u s companies and their puerto rican manufacturing affiliates the revenue_procedure antedated the sec_482 regulations and is generally consistent with these regulations except to the extent that it allocated location_savings to puerto rican affiliates regardless of whether such an allocation would have occurred in the market sec_3 of revproc_63_10 provides that in situations where there are no independent prices and the product involved represents a type which is manufactured in the united_states or for which it is reasonable to assume that the mainland affiliate could without incurring a loss have contracted for united_states manufacture the best approximation of the arm's length price is the price necessary to induce a u s manufacturer to produce in the united_states the product in question for the mainland affiliate adjusted for any differences in costs incident to transportation in effect the methodology takes the expenditures of the puerto rican entity and adjusts them by any increases or decreases that would have resulted from conducting the activity in the united_states and then allows the puerto rican entity a profit margin equivalent to that realized by similar u s manufacturers this provision allocates all income or loss resulting from the choice of puerto rico as the manufacturing venue ie location_savings to the puerto rican affiliate sec_1_482-1 contains substantially the same provision sec_1_482-1 contains a similar example we note that revproc_68_22 1968_1_cb_819 which concerned the application of the sec_482 regulations provided that the service would continue to use the guidelines contained in revproc_63_10 in cases involving the allocation of income and deductions between u s companies and their puerto rican affiliates where the result was more taxpayer-favorable than that reached under the sec_482 regulations c b pincite pursuant to the cost sharing election under sec_936 sub must bear its portion of the related group's product_area research expenses and is treated as owning the nonmarketing intangibles associated with the products it manufactures for purposes of earning a return on such intangibles as a consequence of the election usco and sub are required to determine the intercompany_pricing of the products manufactured by sub under the appropriate sec_482 pricing method see sec_936 use of the resale_price_method may not be denied merely because the reseller adds more than an insubstantial amount to the value of the products by the use of intangible_property id sec_1 a q a in congress made its own determination as to how it wanted income profits to be split between u s entities and their puerto rican manufacturing affiliates in essence sec_936 offers puerto rican manufacturers and their u s affiliates the choice of splitting their total combined income or paying an appropriate share of product_area research expenses and receiving a return on the manufacturing intangibles portion of the arm’s length price of the products sec_936 specifically provides that a company electing cost sharing shall determine its intercompany_pricing under the appropriate sec_482 method because the cost plus location_savings method of revproc_63_10 is not a method provided in the sec_482 regulations the automatic allocation of location_savings to a puerto rican affiliate is arguably contrary to sec_936 the legislative_history of sec_936 does not make clear whether revproc_63_10 should continue to apply in setting prices after a cost sharing election has been made the conference_report on the tax equity and fiscal responsibility act of tefra h_r rep 97th cong 2d sess p date contains a paragraph discussing pricing if a cost sharing payment is made which concludes with the following sentence the regulations under sec_482 and internal_revenue_service revenue procedures revenue_procedure as amplified by revenue_procedure will continue to apply except to the extent modified by the election this statement may be interpreted in two different ways one interpretation is that the application of revproc_63_10 would have to be modified to reflect the fact that after a cost sharing election the island_affiliate would be treated as the owner of the manufacturing intangibles in all other respects the revenue_procedure would continue to apply because this sentence is included in a section specifically dealing with pricing after a cost sharing election has been made it could be argued that congress intended the special benefits of revproc_63_10 as confirmed by revproc_68_22 to continue to apply after tefra in connection with calculating transfer prices a second interpretation of the legislative_history is that because the quoted sentence does not specifically mention location_savings the cost plus pricing method of revproc_63_10 would be modified eliminated by a sec_936 election specifically by the provision in sec_936 stating that if an election of the cost sharing method is in effect the electing_corporation must determine its intercompany_pricing under the appropriate sec_482 method subject_to the expressly provided flexibility regarding the resale_price_method in light of the ambiguity of the legislative_history one could conclude that the language of the statute should stand on its own - ie the electing_corporation shall determine its intercompany_pricing under the appropriate sec_482 method however as long as revproc_63_10 is in effect the pricing method of sec_3 should continue to be given effect when a sec_936 cost sharing election has been made it should be noted that if location_savings are taken into account they should be taken into account both for purposes of calculating the income attributable to manufacturing intangibles and in setting intercompany prices so as to avoid double counting our conclusion is predicated on the taxpayer establishing an appropriate factual basis for the claimed location_savings - ie the existence and amount of the location_savings the existence of arm’s length transactions involving similar products between unrelated buyers and sellers in the relevant geographic markets will not affect this conclusion as noted above the cost plus method of revproc_63_10 does not follow the arm’s length standard as currently embodied in the sec_482 regulations case development hazards and other consideration sec_1 examination indicates that there is a factual dispute regarding the existence and amount of the location_savings in this case the taxpayer’s burden in establishing and quantifying any location_savings is no different from that for any other factual issue in a transfer_pricing case because usco has provided very little information on the calculation of its transfer prices the above discussion is necessarily abstract it is stated in the request for advice that the taxpayer has claimed location_savings in addition to whatever profit sub would otherwise be entitled to based on beneficial_ownership of manufacturing intangibles naturally it would not be correct to allocate to sub a return to non-existent intangibles furthermore since the cost plus location_savings method allocates location_savings to the puerto rican affiliate without regard to how the market would have allocated any location_savings at arm’s length adding a manufacturing_intangible profit determined by reference to comparables on top of the location_savings could result in a double counting of profit accordingly as we have stated if location_savings are taken into account they should be taken into account both for purposes of calculating the income attributable to manufacturing intangibles and in setting intercompany prices so as to avoid double counting our analysis assumes that sub is treated as having timely filed a valid cost sharing election we understand that sub did not make a formal sec_936 election but rather that examination accepted a district_counsel recommendation in a memorandum dated date that sub be deemed to have timely filed a valid cost sharing election please call if you have any further questions by steven a musher chief branch office of associate chief_counsel international
